EXAMINER'S AMENDMENT

Applicant has given authorization to enter the amendment filed 6/17/22 under the First Action Interview Pilot Program.


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clifford Cousins on 8/22/22 (see attached Interview Summary Form in response to Applicant Interview Request Form (AIR) filed 6/17/22 under the First Action Interview Pilot Program).


The application has been amended as follows:

Claims 1-6 have been canceled to place the application in condition for allowance.

Claim 7, “a mat surface” in line 2 has been replaced with –a mat topmost surface--.

Claim 8 is canceled as noted in the amendment of 6/17/22.

Claim 9, “claim 8” has been replaced with –claim 7--.

Claim 17, “a mat surface” in line 2 has been replaced with –a mat topmost surface--.  Additionally, “and” in line 3 has been deleted.  Finally,“surface.” In the last line has been replaced with –surface, a coupling component configured to rotate relative to the fixed portion, and a biasing member coupled between the fixed portion and the coupling component.—

Claim 18 has been canceled.

Claim 19, “claim 18” has been replaced with –claim 17--.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached on Mondays 8am-4pm, Tuesdays 8am-12pm, and Thursdays 8am-12pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616